Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Amended claims 1-2, (3/22/2021), are under consideration by the Examiner.

3.	Receipt of Applicants arguments and amendments filed on 3/22/2021 is acknowledged.  

4.	The following previous rejections and objections are withdrawn in light of applicants amendments filed on 3/22/2021:
(i)	the rejection of claims 1-2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; and
(ii)	the rejection of claims 1-2 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,676,516 (‘516).

5.	The terminal disclaimer submitted on 3/22/2021 obviates the obviousness-type double patenting rejection of claims 1-2 as being unpatentable over claims 1-25 of U.S. Patent No. 10,174,091 (‘091).

6.	Claims 1-2 are allowable.

Advisory Information


	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646